

115 HR 4615 IH: Garnishing for Unethical Actions to Restore Dignity Act
U.S. House of Representatives
2017-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4615IN THE HOUSE OF REPRESENTATIVESDecember 11, 2017Ms. Sinema (for herself and Mr. DeSantis) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to require Members of Congress to reimburse
			 the Treasury for amounts paid as awards and settlements resulting from
			 violations of such Act consisting of acts of sexual harassment which were
			 committed personally by the Members, and for other purposes.
	
 1.Short titleThis Act may be cited as the Garnishing for Unethical Actions to Restore Dignity Act or the GUARD Act. 2.Personal liability of Members of Congress to reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 for acts of sexual harassment (a)Mandating reimbursement of amounts paid (1)In generalSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended by adding at the end the following new subsection:
					
						(d)Personal liability of Members of Congress for payment of settlements and awards for sexual
			 harassment
 (1)In generalIf a payment is made from the account described in subsection (a) for an award or settlement resulting from a violation of part A of title II consisting of an act of sexual harassment which was committed personally by a Member of the House of Representatives or a Senator, the Member or Senator shall reimburse the account for the amount of the award or settlement.
 (2)Withholding amounts from salaryIf a Member or Senator is subject to paragraph (1), the applicable payroll administrator shall withhold from the Member’s or Senator’s compensation and transfer to the account described in subsection (a) such amounts as may be necessary to reimburse the account, in accordance with such timetable and procedures as may be established by—
 (A)the Committee on House Administration of the House of Representatives, in the case of a Member of the House; or
 (B)the Committee on Rules and Administration of the Senate, in the case of a Senator. (3)Applicable payroll administrator definedIn this section, the term applicable payroll administrator means—
 (A)in the case of a Member of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this subsection; or
 (B)in the case of a Senator, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this subsection..
 (2)Effective dateThe amendments made by paragraph (1) shall apply with respect to payments made before, on, or after the date of the enactment of this Act.
				(b)Publication of information on Members subject to withholding
 (1)Members of the HouseSection 106(b) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5535(b)) is amended—
 (A)by striking and at the end of paragraph (5); (B)by redesignating paragraph (6) as paragraph (7); and
 (C)by inserting after paragraph (5) the following new paragraph:  (6)if during the period covered by the report, the Chief Administrative Officer withheld amounts from a Member’s compensation under section 415(d) of the Congressional Accountability Act of 1995 as reimbursement for an award or settlement paid under such Act, the identification of the Member and the amount withheld; and.
 (2)SenatorsSection 105(a) of the Legislative Branch Appropriations Act, 1965 (2 U.S.C. 4108(a)) is amended by adding at the end the following new paragraph:
					
 (7)If during the period covered by a report under paragraph (1), the Secretary of the Senate withheld amounts from a Senator’s compensation under section 415(d) of the Congressional Accountability Act of 1995 as reimbursement for an award or settlement paid under such Act, the Secretary shall include in the report the identification of the Senator and the amount withheld..
				